              Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 1 of 47



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
TRITON PACIFIC SECURITIES, LLC,                                         :
                                                                        :
                  Plaintiff and Counterclaim Defendant                  :
         - v-                                                           :    Case No. 1:19-cv-05789
                                                                        :
MISSION CRITICAL SERVICES CORP.,                                        :
                                                                        :
                  Defendant and Counterclaim Plaintiff                  :
         - v-                                                           :
                                                                        :
TRITON PACIFIC ADVISER, LLC,                                            :
TRITON PACIFIC INVESTMENT                                                :
CORPORATION, INC.,                                                      :
TRITON PACIFIC CAPITAL PARTNERS, LLC,                                    :
TRITON PACIFIC CAPITAL GROUP, LLC,                                      :
CRAIG J. FAGGEN, MICHAEL L. CARROLL,                                    :
BRIAN D. BUEHLER AND WENDY F. POOLE,                                    :
                                                                        :
                    Counterclaim Defendants                             :
------------------------------------------------------------------------x
   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

                                                    ANSWER

         Mission Critical Services Corp. (“MCS” or “Defendant”) by its attorney, Kevin D.

Galbraith, Esq., answers the Complaint of Plaintiff Triton Pacific Securities, LLC (“Triton” or

“Plaintiff”) as follows:

         1.       Denies the allegations in paragraph 1, except admits that Triton was at various

times a registered broker-dealer.

         2.       Denies the allegations in paragraph 2, except admits that Triton and MCS are

citizens of different states.

         3.       Denies the allegations in paragraph 3, except admits that venue is proper in this

District.
            Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 2 of 47



       4.       Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 4.

       5.       Admits the allegations in paragraph 5.

       6.       Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 6.

       7.       Denies the allegations of paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17,

except admits that MCS has maintained a website and refers to that website for an accurate

statement of its contents.

       8.       Denies the allegations in paragraphs 18 and 19, except admits that from time to

time MCS has modified the content of its website and refers to that website for an accurate

statement of its contents at any particular time.

       9.       Admits the allegations in paragraph 20.

       10.      Denies the allegations in paragraph 21 and 22, except admits that Triton and MCS

entered into a contract (the “Contract” or “Agreement”) and refers to the Contract for an accurate

statement of its contents.

       11.      Denies the allegations in paragraph 23, except admits that the Contract remained

in effect from December 20, 2013, until a date in May 2017, when Triton purported to terminate

the Contract.

       12.      Denies the allegations in paragraphs 24, 25, 26, and 27.

       13.      Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraphs 28 and 29.

       14.      Denies the allegations in paragraphs 30, 31, and 32.




                                                    2
             Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 3 of 47



       15.       Denies the allegations in paragraph 33, except admits that at certain times Triton

designated and retained Jeffrey Barton (“Barton”) and Monica DiFiore (“DiFiore”), respectively,

to serve as Chief Compliance Officer (“CCO”) of Triton.

       16.       Denies the allegations in paragraphs 34, 35, 36, 37, 38, 39, 40, and 41.

       17.       Denies the allegations in paragraphs 42 and 43, except admits that the National

Association of Securities Dealers (“NASD”) has issued a Rule 1021(a) and refers to that rule for

an accurate statement of its contents.

       18.       Denies the allegations in paragraph 44 and 45.

       19.       Denies the allegations in paragraph 46, except admits that at certain times Brian

D. Buehler (“Buehler”) was an employee of Triton.

       20.       Denies the allegations in paragraphs 47, 48, 49, 50, and 51.

       21.       Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 52.

       22.       Denies the allegations in paragraph 53, except admits that DiFiore advised Triton

that Buehler should obtain a Series 24 securities license in order to serve as a securities principal

of Triton.

       23.       Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 54.

       24.       Denies the allegations in paragraphs 55 and 56.

       25.       Denies the allegations in paragraph 57, except admits that in May 2017 Triton

purported to terminate the Contract.

       26.       Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraphs 58, 59, 60, and 61.




                                                  3
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 4 of 47



       27.     Denies the allegations in paragraph 62 and 63.

       28.     Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 64.

       29.     For its answer to the allegations in paragraph 65, MCS repeats and restates its

responses to the allegations in paragraphs 1 through 64.

       30.     Admits the allegations in paragraph 66.

       31.     Denies the allegations in paragraphs 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, and

78.

       32.     Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 79.

       33.     Denies the allegations in paragraphs 80, 81, 82, and 83.

       34.     For its answer to the allegations in paragraph 84, MCS repeats and restates its

responses to the allegations in paragraphs 1 through 83.

       35.     Denies the allegations in paragraphs 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96,

97, 98, 99, and 100.

       36.     Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 101.

       37.     Denies the allegations in paragraphs 102, 103, 104, 105, 106, 107, and 108.

       38.     For its answer to the allegations in paragraph 109, MCS repeats and restates its

responses to the allegations in paragraphs 1 through 108.

       39.     Denies the allegations in paragraphs 110, 111, 112, 113, and 114.

       40.     For its answer to the allegations in paragraph 115, MCS repeats and restates its

responses to the allegations in paragraphs 1 through 114.




                                                 4
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 5 of 47



       41.     Denies the allegations in paragraphs 116, 117, 118, and 119.

       42.     Denies possessing knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraphs 120 and 121.

       43.     Denies the allegations in paragraphs 122, 123, 124, 125, 126, 127, 128, 129, 130,

131, 132, 133, 134, and 135.

       44.     Denies the allegations in the Prayer for Relief.

                                  AFFIRMATIVE DEFENSES
                                    I: Failure to State a Claim

       45.     MCS asserts the defenses set forth below. By designating these defenses as being

Affirmative Defenses, MCS does not take on any evidentiary burdens of proof or persuasion that

are not otherwise imposed on MCS as a matter of law.

       46.     The Complaint fails to set forth a claim upon which relief can be granted. The

legal defects in the Complaint include, without being limited to, these: (a) the Complaint has

alleged no breach of any covenant or representation that actually is contained in the parties’

Contract, (b) neither under the parties’ Contract, nor as a matter of governing law, rules and

regulations, was MCS a fiduciary to Triton (and Triton has no good faith basis to claim

otherwise), (c) MCS earned all amounts paid to it by its performance over a three-plus year

period in providing valuable services to Triton and its affiliates, (d) in contrast, Triton materially

failed to perform its obligations and materially breached its representations in the parties’

Contract, and (e) MCS made no representations to Triton of any type other than those that were

specifically included in the Contract, and Triton has not properly alleged MCS breached any

representation in the Contract, and the Agreement excludes any representations outside of the

Agreement.



                                                  5
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 6 of 47



       47.     Furthermore, all the actions and/or inactions on which the Complaint is based

were the actions and/or inactions of Triton’s own executive officers, associated persons and

employees, not of MCS.

       48.     Triton has failed to describe or show any damages that were directly or

proximately caused by MCS’ conduct.

       49.     Triton’s Complaint is based upon an Acceptance, Waiver and Consent (“AWC”)

with FINRA by Triton, which Triton solely determined to enter into of its own volition. By

entering into the AWC, neither FINRA nor any other regulatory agency concluded that Triton

violated any applicable law, rule or regulation. Triton itself acknowledged that it violated certain

FINRA rules.

       50.     The actions and/or inactions of the CCOs alleged in the Complaint were the

actions or inactions of Triton’s duly-designated CCOs, who were associated persons of Triton,

and not of MCS.

       51.     Triton’s damages were the direct result of its own negligence or malfeasance by

failing to require Buehler, an associated person and registered representative of Triton, to take

and pass the Series 24 examination prior to directing him to engage in principal activities, which

principal activities were concealed from MCS and the CCOs.

       52.     During the 2017 FINRA examination leading to the FINRA enforcement action

that resulted in Triton entering into the AWC, a FINRA examiner did not initially find that

Buehler was acting as a principal. It was only near the conclusion of the examination that the

FINRA examiner inquired about Buehler’s email signature block, which stated Buehler was

Triton’s President. In effect, the FINRA examiner then directed Buehler to change the signature

block. When Triton, through its Chief Financial Officer (“CFO”) and Financial and Operations




                                                 6
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 7 of 47



Principal (“FINOP”) Michael L. Carroll (“Carroll”), asserted Buehler was President without any

explanation regarding Buehler’s role and responsibilities, the examiner conducted further

examination, which led to the findings concerning Buehler’s involvement and unauthorized

activities with making employment and bonus decisions. The FINRA examiner asked for a

supervisory chart, which Triton provided, but the chart did not disclose that Buehler was acting

in any supervisory or principal capacity. It is clear that Triton intentionally sought to conceal

Buehler’s principal activities from FINRA, the CCOs and MCS.

    II: The CCOs Informed Triton that Buehler Would Need a Series 24 to Function as
                                      Principal

       53.     The Complaint alleges in multiple instances that the CCOs did not inform Triton

that Buehler would need a Series 24. Paragraph 49 of the Complaint alleges that Triton first

became aware that Buehler would need the Series 24 when FINRA informed it of such in

connection with its 2017 examination of Triton. This is false.

       54.     However, Barton, CCO at the time, informed Triton and Carroll and Craig A.

Faggen, Triton’s President and principal owner (“Faggen”), that Buehler would need a Series 24

on July 1, 2015.

       55.     The Complaint conveniently ignores the fact that a Series 24 window was actually

opened for Buehler on what MCS believes was the very first day Buehler started employment

with Triton, July 20, 2015. This is an indisputable fact and Triton has no good faith basis to

claim otherwise.

       56.     This window, which, on information and belief, was opened by a person with

CRD access at Triton was opened based on the guidance of Barton, and would permit Buehler,

assuming he sat for and passed the examination, to assume the role and responsibilities intended

for him at Triton as disclosed in the press release announcing his hire.



                                                  7
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 8 of 47



        57.     According to Triton’s general ledger, Triton purchased the Series 24: Koopman

Marks Training manual for Buehler’s use on October 21, 2015. This demonstrates that Triton

knew that Buehler needed the Series 24 license.

        58.     Upon expiration of that initial Series 24 examination window without Buehler

having passed the Series 24 examination, Barton opened a new Series 24 window for Buehler on

December 9, 2015. This is also an indisputable fact and Triton has no good faith basis to claim

otherwise.

        59.     Buehler was either unable to pass the examination in two attempts or he avoided

taking it during the many months these two windows were open.

        60.     DiFiore became CCO in March 2016. Triton represented to her that Buehler was

not engaging in any supervisory activities.

        61.     In April 2016, at the request of Triton, DiFiore prepared and sent a letter to Arque

Capital, Ltd. that stated:

                “Per your request, Brian Buehler is the appointed President of Triton Pacific
                Securities. Brian does not currently engage in any supervisory responsibilities,
                this is managed by Craig Faggen, CEO.”

        62.     This letter states (i) that Buehler was not engaging in supervisory responsibilities

and (ii) that Faggen was carrying out all supervisory responsibilities, because all relevant parties

at Triton -- Faggen, Buehler, Carroll, Wendy Poole (“Poole”) and Triton itself -- knew that

Buehler had not obtained the necessary Series 24 qualification and thus was not permitted to

engage in principal activities.

        63.     The individuals whom Triton designated and retained to act as CCO (i) told

Triton and Triton’s relevant officers and employees that Buehler needed to acquire the Series 24

license, (ii) tried to cause Buehler to take the Series 24 examination so he could assume the role




                                                  8
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 9 of 47



and responsibilities as President of Triton and be named as such on its Form BD and (iii) on the

representation of Triton that Buehler was not engaging in principal activities, assisted Triton in

preparing various regulatory filings and other documents that indicated that Buehler was not a

principal and that Faggen continued as Triton’s President. The representations that Triton made

concerning Buehler’s and Faggen’s roles and responsibilities at Triton and the efforts that the

CCOs made to ensure that Buehler was properly licensed include these:

           •   July 1, 2015: Triton’s SEC Form BD disclosed Faggen as its president.
           •   The same day, Barton told Faggen and Carroll that a Series 24 was necessary for
               Buehler to function as a supervisory principal of Triton.
           •   July 20, 2015: Buehler joined Triton. His initial Form U4 was filed to register him
               with Triton.
           •   September 3, 2015: A Form U4 was filed for Faggen. It disclosed him as Triton’s
               president. It was signed by Faggen.
           •   On or before September 15, 2015, Triton attempted to amend its SEC Form BD
               for various reasons, including to disclose Buehler as President, but as Buehler did
               not have a Series 24, this SEC Form BD amendment continued to disclose Faggen
               as President. It was signed by Faggen.
           •   Marketing materials in use by Triton in October 2015 referred to Buehler as
               “Partner” only, not President. On information and belief, Buehler was never a
               partner of Triton.
           •   October 21, 2015: Triton pays for “Series 24: Koopman Marks Training” for
               Buehler.
           •   December 9, 2015: Barton opened a new Series 24 window; this window expired
               on or about April 9, 2016.
           •   January 25, 2016: A FINRA contact system verification filing generated by
               Barton made no reference to Buehler holding any position at Triton.
           •   February 2016: DiFiore completed an AML audit report shortly before becoming
               CCO. The report disclosed Faggen as CEO and President. Carroll and Poole at
               Triton reviewed the report, were specifically asked by DiFiore if the report was
               accurate, and both Carroll and Poole informed DiFiore the report did not contain
               any errors.
           •   In March 2016, DiFiore was designated as CCO by Triton; Triton’s SEC Form
               BD, which continued to disclose Faggen as President, was amended to disclose
               DiFiore as CCO.
           •   May 26, 2016: The SEC transmits a document request letter to Triton and its
               affiliated registered entities in which Faggen is addressed in the letter as
               “President of Triton Pacific Securities, LLC.” We believe this letter to be telling
               as it, and other documents provided to the SEC, demonstrate that even the SEC
               knew Faggen to be President.



                                                 9
        Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 10 of 47



             •   In August 2016, Triton determined to amend its SEC Form BD to list Buehler as
                 President and Faggen as CEO; but as Buehler did not have a Series 24; this SEC
                 Form BD amendment was made only to disclose Faggen as CEO.
             •   November 22, 2016: A U4 amendment is filed for Faggen. It disclosed him as
                 President of Triton. It was signed by Faggen.
             •   December 6, 2016: Triton adopts a new supervisory manual. Its supervisory
                 matrix does not list Buehler in any executive or supervisory capacity, e.g., as the
                 head of any department.
             •   In December 2016, Buehler asked DiFiore to send him reminders to take the
                 Series 24, which DiFiore did, including on February 9, 2017.
             •   During DiFiore’s tenure, Triton made regulatory filings in which it stated that
                 Faggen was the branch manager of Triton’s Laguna Nigel branch office, even
                 though Buehler worked in that branch office.
             •   February 2017: A Form U4 amendment is filed for Faggen to update his outside
                 business activities. It disclosed him as President of Triton. It was signed by him..
             •   February 8, 2017: An amended SEC Form BR (branch office report) was filed to
                 update the Laguna Nigel branch office address at which Buehler worked. This
                 Form BR stated that Faggen is the branch supervisor. If Buehler was a principal,
                 he would have been the supervisor of his own branch.
             •   February 9, 2017: DiFiore sends an email to Buehler, in which she writes: “P.S.
                 Don’t forget to study!!!”
             •   February 14, 2017: A branch inspection for the Laguna Nigel office (Buehler’s
                 branch office) is signed by Faggen, and he attests that he is the supervisor/branch
                 manager of the office and that Buehler has no supervisory position whatsoever.
             •   March 24, 2017: Triton amends its SEC Form BD. Faggen is disclosed as CEO.
                 Buehler is not listed.
             •   In May 2017, FINRA conducted an examination of Triton, and Triton’s Form BD
                 disclosed Faggen as CEO and Buehler was not disclosed in any executive officer
                 capacity.
             •   May 12, 2017: The FINRA examiner questioned Buehler’s use of the title of
                 President.
             •   May 15, 2017: Carroll advised FINRA that Buehler was the President. This
                 resulted in FINRA investigating Triton and Buehler’s activities that led to the
                 FINRA enforcement action.
             •   May 23, 2017: Carroll emails MCS: “Per our discussion, attached is the formal
                 notice for termination of contracted services. Thank you for the assistance over
                 the past few years. We will keep MC in mind for future consultative needs as they
                 arise.”
             •   December 8, 2017. Triton signs the AWC. Principal activity by Buehler disclosed
                 therein includes being involved in decisions regarding the employment status of
                 other registered representatives and being involved in the distribution of sales
                 bonuses to two registered representatives.

       64.       The steps the CCOs took to cause Buehler to be properly licensed included

informing Triton and Buehler of the Series 24 requirement, opening Series 24 windows for


                                                  10
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 11 of 47



Buehler to take the examination, asking Buehler to take the examination, and even reminding

Buehler to study for the examination, which DiFiore did in an email that stated: “P.S. Don’t

forget to study.” Nevertheless, Triton and Buehler declined to follow the CCOs’ advice.

         65.   The evidence will demonstrate that Triton’s failures that resulted in the AWC

were caused by the negligence, malfeasance and fraud of Triton, Faggen, Buehler, Carroll and

Poole.

                 III: Triton – not MCS -- Selected and Designated the CCOs

         66.   The Complaint alleges in multiple instances that MCS provided Triton with the

CCOs.

         67.   All allegations in the Complaint regarding Barton becoming CCO are false.

         68.   Triton asked MCS if Triton could hire Barton as CCO. Triton made that request

because Faggen, who had been Triton’s CCO since inception, wished to reduce his compliance

responsibilities, and Carroll was aware of Barton’s credentials and skills from having worked

with him for eleven months.

         69.   Barton, an attorney, was interviewed by Carroll, and after Carroll became

satisfied with Barton’s credentials and skills in broker-dealer compliance matters and his

securities licenses, Triton selected Barton to be its CCO.

         70.   Barton was then designated as CCO by Triton.

         71.   Triton designated Barton pursuant to federal securities laws, rules and regulations

and FINRA rules.

         72.   MCS had no legal or regulatory standing to provide, appoint or otherwise

designate Barton as being CCO for Triton.

         73.   MCS did not provide, appoint or otherwise designate Barton as CCO for Triton.



                                                11
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 12 of 47



       74.     FINRA Rule 3130 makes clear that it is a member of FINRA – and not a third-

party service provider –who must designate the CCO for the FINRA member:

               “Each member shall designate and specifically identify to FINRA on Schedule A
               of Form BD one or more principals to serve as a chief compliance officer.”

       75.     Triton’s apparent disavowal of its own responsibility over designating CCOs

evidences its own compliance shortfalls and understanding of its responsibilities as a Securities

and Exchange Commission (“SEC”) registered broker-dealer and FINRA member.

       76.     After Barton left as CCO, Triton followed essentially the same process in

interviewing, selecting and then designating DiFiore as CCO.

       77.     MCS did not provide, appoint or otherwise designate DiFiore as CCO for Triton.

                           IV: The CCOs were not Officers of Triton

       78.     The Complaint alleges that the CCOs were “corporate officers” of Triton and as a

result had state law fiduciary duties to Triton.

       79.     Triton is not a corporation and therefore has no “corporate officers”.

       80.     No CCO was an officer of Triton within the meaning of the Delaware Limited

Liability Company Act or Triton’s own limited liability company agreement.

       81.     The CCOs were outsourced independent contractors using the “Chief Compliance

Officer” title mandated by federal securities laws, rules, regulations and FINRA rules.

       82.     The CCO’s were not compensated by Triton.

       83.     Triton never took any step required under its limited liability company agreement

and state law such that either CCO would be an officer.

       84.     There is no merit to Triton‘s allegations that third-party independent contractors,

retained pursuant to FINRA rule, who were not compensated by Triton, were not appointed




                                                   12
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 13 of 47



under state law as officers of Triton, and who had no physical presence at Triton, assumed

fiduciary duties to Triton.

        85.      NASD Notice to Members 05-48 includes the following regarding outsourced

service providers, such as the CCOs:

                 “NASD is aware that members are increasingly contracting with third-party
                 service providers to perform certain activities and functions related to their
                 business operations and regulatory responsibilities that members would otherwise
                 perform themselves—a practice commonly referred to as outsourcing. NASD is
                 issuing this Notice to remind members that, in general, any parties conducting
                 activities or functions that require registration under NASD rules will be
                 considered associated persons of the member, absent the service provider
                 separately being registered as a broker-dealer and such arrangements being
                 contemplated by NASD rules (such as in the case of clearing arrangements),
                 MSRB rules, or applicable federal securities laws or regulations. In addition,
                 outsourcing an activity or function to a third party does not relieve members of
                 their ultimate responsibility for compliance with all applicable federal securities
                 laws and regulations and NASD and MSRB rules regarding the outsourced
                 activity or function.” [Emphasis added]

                          V: MCS Owed No Fiduciary Duties To Triton

        86.      The Complaint alleges that MCS owed fiduciary duties to Triton.

        87.      Triton and MCS are business entities that have each been in business for years.

        88.      Such parties entered into the Contract, which sets forth the rights and obligations

of each party.

        89.      Nothing in the Contract creates or imposes on MCS a fiduciary duty to Triton. In

fact, the Contract states in Section 5.i:

                 “No Agency Relationship Implied. Parties will each perform the obligations
                 contemplated hereunder solely as independent contractors, and no joint venture,
                 partnership, employment, agency or any other relationship is intended,
                 accomplished or embodied in this Agreement.”
        90.       The Contract states that MCS is entitled to rely on the information that Triton

provides, and the representations that Triton makes, to MCS, and MCS owes no duty to Triton to

verify that information or the accuracy of those representations.


                                                  13
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 14 of 47



       91.     The Contract further states that Triton is responsible for its own compliance

program, and MCS is not.

       92.     Section 3 of the Contract states:

               “To the extent required by applicable laws rules, and regulations promulgated by,
               including, but not limited to, CFTC, FINRA, NASDAQ, NFA, SEC, Treasury
               (referred collectively as the “Rules”), Client (i) acknowledges to Mission Critical
               that it is Client’s responsibility to design, establish and maintain a system of
               internal accounting controls and compliance program in compliance with
               applicable Rules, (ii) acknowledges and agrees with Mission Critical that it is
               Client’s responsibility to comply with required applicable Rules.” [Emphasis
               added]

       93.     This is further evidence that MCS owed no fiduciary duty to Triton.

         VI: MCS Made None of the Promises or Representations Alleged by Triton

       94.     Triton alleges that MCS made various promises and representations to Triton,

including through certain content on MCS’ website.

       95.     Paragraph 22 of the Complaint alleges that Triton entered the Contract based on

MCS’ representations that it was (i) able to provide a competent CCO and (ii) to perform all the

services described on MCS’ 2018 website.

       96.     Paragraphs 44 and 45 of the Compliant allege that MCS made assurances that

Triton’s personnel serving as principals would be properly registered.

       97.     The Contract sets forth the full terms and conditions of the parties’ contractual

relationship and none of the alleged promises or representations found in Triton’s Complaint are

in the Contract.

       98.     The Contract contains an integration clause, which states that it is the entire

agreement between the parties and that it supersedes all other communications of any kind and

nature between the parties. Therefore, Triton’s allegations regarding MCS’ supposed promises

and representations are irrelevant. Section 5.i. of the Contract states:


                                                   14
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 15 of 47



               “This Agreement sets forth the entire agreement and understanding between the
               Parties as to the subject matter hereof and merges and supersedes all prior
               discussions, agreements, understandings, negotiations, correspondences,
               undertakings and communications (whether written, oral or electronic) of any
               kind and every nature between them.” [Emphasis added.]


       99.     The Contract was entered into at least eleven months before Triton approached

MCS regarding Triton hiring Barton as CCO. The Contract is silent, i.e., there is no language at

all regarding a CCO. Thus, Triton’s allegations that it entered the Contract as a result of MCS’

representations to provide a competent CCO are false.

       100.    Triton alleges (i) that certain content from the website of MCS as of July 2018

constituted promises and representations to Triton, (ii) that Triton relied on such content in

entering the Contract and (iii) MCS induced such reliance.

       101.    The website content referred to in the Complaint are simply services that the MCS

may provide. MCS does not provide “twenty-five types of services” to every broker dealer client

as the services listed on the website are merely services that MCS is willing and able to provide,

subject to the needs and wants of its clients. Further, such marketing content assumes, among

other things, that MCS’ clients will not systematically seek to avoid their registration obligations

as Triton and its personnel did here, which is disclosed publicly in the AWC.

       102.    The website content on which Triton purportedly relied was created more than

one year after the Contract was terminated.

       103.    In fact, in December 2013, when Triton was deciding whether to enter into the

Contract, MCS’s website contained none of the content that Triton copied into the Complaint

and on which Triton claims to have relied in 2013 and Triton has no good faith basis to claim

otherwise.




                                                 15
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 16 of 47



       104.     The Complaint alleges that Triton relied on non-existent website content when it

determined to enter the Contract.

       105.     The Complaint alleges that MCS induced Triton’s reliance as a result of non-

existent website content.

       106.     There is no basis for any claim by Triton that it relied on any promises,

representations or inducements other than those that are specifically set forth in the Contract and

Triton has no good faith basis to claim otherwise.

              VII: The Contract Does not State that MCS Will Pay Triton’s Costs

       107.     The Complaint requests that Triton recover costs and expenses of this action.

       108.     The Contract includes no obligation of MCS to pay any of Triton’s costs, fees or

expenses.

                                  VIII: MCS Had No Authority

       109.     The Complaint alleges that MCS permitted a registered representative of Triton to

function as a principal of Triton without proper qualifications.

       110.     However, MCS had no legal or regulatory standing to permit, or for that matter

deny, a Triton employee registered with Triton as a general securities representative to function

as a principal of Triton.

                                IX: The CCOs Were Competent

       111.     The Complaint alleges that the CCOs were incompetent.

       112.     In fact, the CCOs were competent as, among other things, each had passed

FINRA’s competency examination to serve as a principal.

       113.     Barton is an attorney who has a juris doctorate from Pepperdine Law School.

       114.     Barton holds the following FINRA series licenses: 7, 24, 26, 61 and 68.


                                                 16
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 17 of 47



       115.    At the time he served as CCO, Barton had more than ten-years’ experience in

compliance matters in the securities industry.

       116.    DiFiore holds the following FINRA series licenses: 4, 7, 24, 57, 63, 79 and 99.

       117.    At the time she served as CCO, DiFiore had more than seven-years’ experience in

compliance matters in the securities industry.

       118.    Multiple times, the CCOs prevented Triton from amending its Form BD to

disclose Buehler as President, which would have been a material violation of the federal

securities laws, rules and regulations and FINRA rules.

       119.    It is clear that each of Barton and DiFiore acted competently at all times in

performing their respective CCO duties and that the unauthorized activities that led to the AWC

were the result of Triton’s, Faggen’s. Carroll’s and Buehler’s own negligence, incompetence,

misfeasance or fraud. Their misconduct and failings included (i) the failure of Buehler to take

and pass the Series 24 between July 20, 2015 and May 2017 despite having had a window

opened to take such examination no less than three times, including on the day he joined Triton;

(ii) Faggen and Carroll permitting Buehler to function as a principal despite their own respective

knowledge of relevant FINRA rules and (iii) Plaintiff, Faggen, Carroll, Buehler and Poole all

concealing Buehler’s unauthorized activities from the CCOs and regulators.

       120.    The CCOs had no authority, implied or otherwise, to one-hundred percent ensure

Triton’s regulatory compliance.

                                  X: Performance of the Contract

       121.    MCS fully performed under the Contract.




                                                 17
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 18 of 47



       122.    MCS by provided compliance support services to Triton for more than three years

and provided thousands of instances of advice, guidance, compliance testing and many other

compliance support services.

       123.    Triton did not terminate the Contract for the reasons alleged in the Compliant, but

rather as Triton and its affiliates were in final negotiations with a new compliance consultant that

had agreed to lower fees. Triton therefore terminated the Contract as a cost-saving measure.

Further, during at least the last twelve months the Contract was in effect, Triton had criticized

amounts billed by MCS. It had routinely sought to reduce this expense. Among other things, if

MCS had been provided sufficient budget to conduct all the compliance services it wanted, it

could have taken additional steps to provide guidance as to Buehler’s activities. In addition, by

criticizing the amount of time spent on compliance services, and in seeking to reduce compliance

expense, Triton evidenced a disregard for compliance.

       124.    On May 23, 2017, Carroll sent MCS an email indicating Triton was satisfied with

services MCS had provided to it:

               “Per our discussion, attached is the formal notice for termination of contracted
               services. Thank you for the assistance over the past few years. We will keep MC
               in mind for future consultative needs as they arise. We have enjoyed working and
               growing with Mission Critical, and I personally thank you for your assistance
               over the past few years. We have enjoyed working and growing with Mission
               Critical, and I personally thank you for your assistance over the past few years.”
       125.    Paragraphs 44 and 45 allege that MCS provided assurances.

       126.    Paragraph 75 of the Complaint alleges that MCS breached the Contract by failing

to negotiate a resolution with FINRA. This allegation is false.

       127.    Triton terminated the Contract before the issue of Buehler’s unauthorized

activities were referred to FINRA’s Department of Enforcement, and MCS was unaware of the

enforcement action.



                                                 18
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 19 of 47



       128.    Triton made no effort to inform MCS of the enforcement action.

       129.    Even if Triton had not terminated the Contract prior to the referral to FINRA’s

enforcement group, the Contract says nothing about MCS negotiating resolutions with regulators

and Triton did not ask MCS for any help in connection with those negotiations.

                       XI: Doctrine of Laches and Statute of Limitations

       130.    Some or all of Triton’s claims are barred by the doctrine of laches and/or by

applicable statutes of limitations.

                                      XII: Statute of Frauds

       131.    Some or all of Triton’s claims are barred by the applicable statute of frauds.

                  XIII: Estoppel / Unclean Hands / Contributory Negligence

       132.    If Triton sustained the damages alleged in the Complaint, they were wholly

caused by the culpable conduct of Triton and its affiliated entities, and their officers and

employees, and MCS is entitled to judgment dismissing the Complaint herein, or in the

alternative, MCS is entitled to judgment assessing and apportioning the culpable conduct of

Triton and its affiliated entities, and their officers, associated persons and employees in

contributing to the claimed damages.

       133.    At all times relevant to this matter, Triton made multiple false filings under the

federal securities laws, rules and regulations and FINRA rules.

       134.    On or about September 3, 2015, less than three months after Buehler had

purportedly been “designated President,” an SEC Form U4 amendment was filed by Triton that

stated that Faggen was Triton’s President. It was signed by Faggen. As alleged in Triton’s

Complaint, Buehler was Triton’s President making this filing false.




                                                 19
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 20 of 47



       135.    Like all SEC regulatory filings, the SEC Form U4 was filed under penalties of

perjury and, therefore, any misrepresentation was subject to criminal or other sanctions by law

enforcement authorities.

       136.    This SEC Form U4 filing fully refutes the allegation in the Complaint that

Buehler was appointed President in July 2015.

       137.    Also, on September 15, 2015, Triton filed an SEC Form BD amendment that

reported that Faggen was its President.

       138.    SEC Form BD itself includes a warning that all information disclosed on the form

must be accurate and timely:

               “WARNING: Failure to keep this form current and to file accurate supplementary
               information on a timely basis, or the failure to keep accurate books and records or
               otherwise to comply with the provisions of law applying to the conduct of
               business as a broker dealer would violate the Federal securities laws and the laws
               of the jurisdictions and may result in disciplinary, administrative, injunctive or
               criminal action.

               INTENTIONAL MISSTATEMENTS OR OMISSIONS OF FACTS MAY
               CONSTITUTE CRIMINAL VIOLATIONS.”

       139.    Triton now claims that Buehler was President at this time, yet its SEC Form BD

reports Faggen was President, and Faggen signed this form.

       140.    As such, Faggen and Triton appear to have violated the registration rules under

the Securities Exchange Act of 1934, as amended, and FINRA rules.

       141.    There have been multiple other false filings made by Faggen and Triton,

including Faggen’s SEC Form U4, which listed him as President in the period of time when

Triton now claims that Buehler was President.




                                                20
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 21 of 47



        142.    Moreover, each of Faggen, Carroll and Buehler knew or should have known that

Buehler could not engage in principal activity without a Series 24. They were each experienced

and knowledgeable FINRA registered principals or registered representatives.

        143.    Faggen in fact served as Triton’s CCO for many years prior to Barton. Faggen has

21 years of experience in the securities industry and holds the following FINRA series licenses:

7, 24. 27 and 63. Carroll had 10 years’ experience at the time Buehler became President. Yet,

Carroll contributed to the Triton’s violative conduct by permitting Buehler to make decisions

regarding representative compensation and hiring and firing registered representatives. Buehler

has had a 20-year career in the securities industry. He held the FINRA series licenses 7, 63 and

65 when he joined Triton. In order to pass the Series 7 exam, Buehler would have had to

demonstrate in-depth knowledge of FINRA rules, including rules pertaining to securities

principals, as well as the types of activities could not be done without the appropriate license.

        144.    On information and belief, Triton hired Poole in 2016 to relieve Carroll from

certain compliance-related responsibilities. Carroll had informed MCS he was “swamped” and

“could not handle compliance.” Poole, who touted her experience with registration and licensing,

became the primary point of contact between the CCOs and Triton. Poole prepared and filed all

or substantially all of Triton’s regulatory filings.

        145.    It was Triton’s responsibility, not any CCO’s or MCS’ responsibility, to take steps

to ensure that the named President satisfied all regulatory requirements before assuming his

duties as President. Contrary to Plaintiff’s allegations, it was Faggen, Buehler’s direct supervisor

and branch manager, who failed to supervise Buehler’s activities




                                                   21
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 22 of 47



                                XIV: Triton Breached the Contract

        146.    Triton did not sustain the damages alleged in the Complaint, but if any damages

were incurred, they were caused by Triton’s own misconduct, including its breach of the

Contract.

        147.    Section 2.c. of the Contract provides that Triton shall “perform the tasks, furnish

acceptable personnel, provide the resources and undertake the responsibilities set forth in this

Agreement.”

        148.    Section 2.e. of the Contract provides that Triton is responsible for:

                “[E]stablishing and maintaining an adequate and effective internal control system,
                compliance program, record keeping, management, decision-making and other
                management and compliance functions. Client recognizes that Client shall be
                fully and solely responsible for applying independent business judgment with
                respect to services and work provided by Mission Critical, to make
                implementation decisions, if any, and to determine further courses of action with
                respect to any matters addressed in any advice, recommendation, services, reports
                or other work product or Deliverable provided by Mission Critical to Client.”

        149.    Section 3.c. of the Contract states that it was Triton’s responsibility to comply

with all “required applicable Rules.”

        150.    Triton did not perform the tasks it was responsible for. By not causing Buehler to

acquire a Series 24 license, even though its CCOs informed Buehler and Triton that Buehler

should obtain the Series license if he were to perform activities requiring such license. Triton

failed to furnish acceptable personnel, it failed to undertake its responsibilities, and it failed to

comply with all “required applicable Rules.”

                                         XV: No Warranties

        151.    Triton is not entitled to relief because Section 3.b. of the Contract provides that

MCS makes no express or implied warranties.




                                                   22
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 23 of 47



       152.    Section 3.b.:

               “Notwithstanding anything to the contrary contained in this Agreement, Mission
               Critical makes no warranties, express or implied, or whether arising by operation
               of law, course of performance or dealing, custom, usage in the trade or profession
               or otherwise, including without limitation, implied warranties [of]
               merchantability, noninfringement and fitness for a particular purpose.”

                                     XVI: Failure to Mitigate

       153.    To the extent Triton has sustained damages, any and all damages -- which MCS

expressly denies are the responsibility of MCS--Triton has failed to mitigate those damages.

                          XVII: Good Faith and Reasonable Reliance

       154.    At all times relevant to this action, MCS acted reasonably and in good faith. The

Contract provides an entitlement to rely on statements made by Triton, and the CCOs and MCS

did reasonably rely on such statements. Triton never told MCS or Triton’s CCOs that Buehler

was engaging in principal activities and has no good faith basis to say otherwise. In fact, Triton

told Triton’s CCOs the opposite – that Buehler was not functioning as a securities principal.

       155.     Thus, Triton misrepresented critical facts to MCS and Triton’s CCOs.

                                  XVIII: Knowledge by Triton

       156.    Triton knew the precise facts that it now claims not to have known.

       157.    Triton was made aware as early as July 1, 2015, that Buehler would need a Series

24 license in order to act as a principal and carry out supervisory responsibilities.

       158.    Triton and Buehler knew that he was not allowed to perform supervisory tasks

without first having obtained the Series 24 license. The CCOs informed Triton and Buehler of

this fact, the CCOs advised Triton and Buehler to take the examination, and the CCOs even

opened the necessary windows to enable to Buehler to take the examination. In the face of clear

guidance, Triton and Buehler still failed to take the steps needed to obtain the Series 24 license


                                                 23
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 24 of 47



for Buehler. This was gross negligence by Triton and Buehler, and if any harm resulted to Triton

from its own actions and inactions, and/or from the actions or inactions of Buehler, that harm

was caused solely by the gross negligence of Triton and Triton’s officer, Buehler.

                                       XIX: Fraud by Triton

       159.    A defense is founded upon fraud by Triton.

       160.    The Contract provides an entitlement to rely on the accuracy of information

provided by Triton.

       161.    Having provided MCS and Triton’s CCOs with false information regarding the

activities of Buehler, including false regulatory filings and other documents that disclosed

Faggen as President, Triton seeks damages that were sustained due to its own fraudulent conduct.

                         XX: Breach of Contract and Release by Triton

       162.    Section 5(c) of the Contract states that MCS is entitled to rely on the accuracy of

all information that Triton provides to MCS. In fact, in Section 5(c) Triton releases MCS from all

liability to the extent that the liability is “solely attributable to any information provided by”

Triton that “is not complete, accurate or current in all material respects.”

       163.    The CCOs told Triton that before Buehler could perform supervisory

responsibilities at Triton, Buehler would have to obtain the Series 24 license. Rather than follow

the CCOs’ advice, Triton provided the CCOs with the false information that only Faggen, and

not Buehler, was carrying out supervisory responsibilities at Triton. By providing such false

information to the CCOs, Triton violated the Contract, and such a violation defeats some or all of

Triton’s claims.




                                                  24
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 25 of 47



         164.   By its Complaint, Triton seeks to impose liability on MCS, but that liability is

solely attributable to the false information that Triton provided and thus Triton’s claims are

barred by the release in the Contract.

                                         XXI: No Damages

         165.   Triton is not entitled to compensatory damages as Triton has suffered no

demonstrable harm to its business. MCS has asked for proof of damages and none has been

provided. Triton will need to provide evidence of such damages and any such evidence, if

produced, will be scrutinized with a high degree of skepticism.

         166.   Triton is not entitled to punitive damages because MCS at all times acted

reasonably and in good faith.

                                     XXII: Inflated Damages

         167.   This Court lacks jurisdiction over the subject matter of this action, because in an

effort to reach the jurisdictional minimum amount of $75,000, Triton has grossly inflated its

claim of damages.

         168.   In connection with the AWC, Triton was ordered to pay a fine of $10,000. MCS

did not cause Triton to incur that fine, and therefore MCS is not liable for those damages, but

even if MCS somehow were responsible for the fine, those are the only damages that Triton

genuinely has incurred. That is well below the minimum amount required for subject matter

jurisdiction.

         169.   All other claims of damages in the Complaint are fabrications with no substantive

basis in actual harm incurred by Triton, which harm MCS asserts was entirely or predominantly

the result of the negligence, misfeasance and fraud of Triton, Faggen, Buehler, Carroll and

Poole.


                                                 25
           Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 26 of 47



                                  XXIII: Economic Loss Doctrine

          170.   A defense is founded upon the economic loss doctrine in that, as Triton and MCS

are parties to the Contract, all claims other than breach of contract are not viable.

                         XXIV: Injury or Damage not Cognizable at Law

          171.   Triton’s claims for damages are barred in whole or in part because the alleged

damage is not cognizable at law.

                              XXV: No Reasonable Basis; Retaliation

          172.   Triton has no reasonable basis for the allegations set forth in the Complaint and

has commenced this action as a retaliatory measure against MCS in an attempt to intimidate,

harass and to maliciously injure MCS.

                                 XXVI: The Claims Are Frivolous

          173.   Some or all of Triton’s claims are without a reasonable basis in law or fact, and

are subject to sanctions under Rule 11, Fed. R. Civ. P.

                    XXVII: Triton did not pay the Contract Damages Alleged

          174.   The Complaint alleges that Triton paid MCS $280,000.

          175.   This is false as only a small portion of that amount was paid by Triton. The bulk

of the $280,000 was paid by Triton’s affiliated regulated entities, which are not parties to this

action.

                             XXVIII: Additional Affirmative Defenses

          176.   MCS reserves the right to assert all additional defenses that may exist.


                  COUNTERCLAIMS AND CLAIMS AGAINST OTHER PARTIES

          For its counterclaims against Triton and its claims against TP Flexible Income Fund, Inc.

(“TPFI”) (fka Triton Pacific Investment Corporation), Triton Pacific Adviser, LLC (“TPA”),



                                                  26
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 27 of 47



Triton Pacific Group, Inc. (“TPG”), Triton Pacific Capital Partners LLC (“TPCC”), Faggen,

Buehler, Carroll and Poole, MCS alleges, on personal knowledge as to its own actions and on

information and belief as to the actions of others, as follows.

                                       Nature of the Claims

       177.    Triton’s Complaint is badly confused – about the Contract between Triton and

MCS, about FINRA rules and the federal securities laws, rules and regulations (collectively,

“Applicable Securities Laws”), about the conduct of Triton, Faggen, Buehler, Carroll, Poole and

the CCOs, and about the role that Triton and Buehler each played in causing Triton’s regulatory

problems and any harm about which Triton now complains. Above all, Triton tries conveniently

to ignore its own misconduct – in the form of violations of Applicable Securities Laws, breaches

of the Contract, and Triton’s making of false representations – that are causing severe harm to

MCS. The purpose of these claims is to remedy the harm to MCS.

       178.    MCS’ claims rest on the parties’ Contract and on settled Applicable Securities

Laws and common law. Triton is an SEC registered broker dealer and a FINRA member.

Applicable Securities Laws imposed on Triton a non-delegable duty to establish and maintain

adequate internal controls and a compliance program, and to comply with Applicable Securities

Laws. In the Contract, Triton expressly agreed to honor Applicable Securities Laws `and Triton

acknowledged that compliance with the applicable rules was Triton’s – and not MCS’ – duty.

       179.    Triton failed to maintain adequate internal controls, compliance mechanisms and

a compliance program, and thus Triton breached its Contract with MCS. In fact, Triton

deliberately flouted Applicable Securities Laws and the Contract by rejecting the advice of its

CCOs. Thus, Triton’s breach of the Contract was willful and material. Worse still, Triton made

false statements to the SEC, FINRA, the investment community, and MCS about the respective




                                                 27
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 28 of 47



roles that Faggen and Buehler were playing at Triton. In the face of Triton’s gross misconduct,

FINRA’s fine of $10,000 was miniscule, and Triton certainly has no basis on which to pass that

fine on to MCS. To the contrary, Triton and the other defendants on MCS’ claims should be held

liable for the damages they have caused, and are causing, to MCS.

       180.    In addition, in the Contract, Triton agreed not to disparage MCS in any way. In

public statements that Triton made about MCS – outside of the Complaint in this action – Triton

has made claims about MCS that are false, disparaging, and even defamatory. Those false,

disparaging, and defamatory statements have caused harm to MCS, which MCS also seeks to

remedy here.

                  The Parties to the Counterclaims and Additional Claims

       181.    MCS is a New York corporation with its principal office at 641 Lexington

Avenue, 14th floor, New York, NY 10022.

       182.    Triton is a licensed broker-dealer formed in January 2006. Triton is a Delaware

limited liability company and has its principal place of business at 34232 Pacific Coast Highway

Suite B, Dana Point, California 92629.

       183.    TPFI is a closed-end business development company registered as a business

development company under the Investment Company Act of 1940, as amended (the “1940

Act”). It is a Maryland corporation and its principal address is 6701 Center Drive West, Suite

1450, Los Angeles, CA 90045. During all periods relevant to this action, TPFI was named TPFI

and it was an advisory client of TPA and a broker-dealer client of Triton.

       184.    TPA is an investment adviser. It is a Delaware limited liability company. It was

formerly an SEC registered investment adviser. TPFI (then known as Triton Pacific Investment




                                                28
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 29 of 47



Corporation) was one of its clients. It is currently an exempt reporting adviser. Its principal

address is 6701 Center Drive West, Suite 1450, Los Angeles, CA 90045.

       185.    TPG is a member of TPA and is listed on Schedule A of TPA’s SEC Form ADV.

TPG is a California corporation. Its principal address is 6701 Center Dr. West, Suite 1450, Los

Angeles, CA 90045. On information and belief, it is wholly-owned by Faggen or one or more

trusts controlled by him.

       186.    TPCC is a California limited liability company. Its principal address is 6701

Center Dr. West, Suite 1450, Los Angeles, CA 90045. On information and belief, it is directly or

indirectly wholly-owned by Faggen or one or more trusts controlled by him.

       187.    Faggen is the principal owner and control person of each of Triton, TPA, TPG

and TPCC. He is a director of TPFI. During all periods relevant to this action, he was TPFI’s

Chairman of the Board and CEO. On information and belief, he is a California resident with an

address of 13074 Kiyot Way Playa Vista, CA 90094

       188.    Buehler is President of Triton. On information and belief, he is a California

resident with an address of 115 Monarch Bay Drive, Dana Point, CA 92629.

       189.    Carroll is Chief Financial Officer and Financial and Operations Principal of

Triton. On information and belief, he is a resident of Virginia with a principal business address

of 10800 Midlothian Turnpike, Suite 128, Richmond, VA 23235.

       190.    Poole supports Triton’s compliance department, including support related to

registration, licensing, and regulatory filing responsibilities. After she was hired by Triton, she

worked closely with the CCOs. She was primarily responsible for preparing Triton’s and its

employees’ regulatory filings. On information and belief, she is a resident of Virginia with a

principal business address of 10800 Midlothian Turnpike, Suite 128, Richmond, VA 23235.




                                                 29
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 30 of 47



                                      Jurisdiction and Venue

         191.   This Court has jurisdiction over the subject matter of MCS’s counterclaims and

additional claims pursuant to 28 U.S.C. § 1332, because MCS is a citizen of a different state

from each of Triton, TPA, TPFI, TPG, TPCC, Faggen, Carroll, Buehler and Poole and the matter

in controversy on MCS’s counterclaims and additional claims, exclusive of interest and costs,

exceeds the sum or value of $75,000. In addition, Triton has consented to the jurisdiction of this

Court.

         192.   This Court possesses personal jurisdiction over Triton, TPA, TPFI, TPG, TPCC,

Faggen, Carroll, Buehler, and Poole, because each of them does business in this state and/or

because each of them has transacted business in this state and the counterclaims and additional

claims arise from their transaction of business in this state.

         193.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because MCS

is a New York corporation and resides in this District and the parties’ Contract at the heart of the

dispute provides that any controversy arising thereunder will be settled by New York City courts.

                                        Factual Background

         194.   MCS is a consulting firm that primarily provides compliance consulting services

to broker-dealers and to investment advisers.

         195.   Triton and its affiliates, including TPFI and TPA, all of which are controlled by

Faggen, are recidivist violators of Applicable Securities Laws, even though it was not until the

AWC that Triton received formal discipline.

         196.   On June 28, 2013, well before Triton designated Barton as its CCO, FINRA

issued a “cautionary action” to Triton. This cautionary action belies Triton’s claim in paragraph

61 of its Complaint that Triton had never been disciplined as a FINRA member. A cautionary




                                                  30
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 31 of 47



action is informal discipline. A cautionary action is issued by FINRA after an investigation has

concluded with a finding that one or more serious violations occurred, but that FINRA has

determined not to recommend formal disciplinary action. FINRA Notice to Members 09-17

provides that while cautionary action letters are not formal discipline, they “are considered by

the staff in any future disciplinary matters.” Due to the multiple serious violations recited in the

cautionary action, including, ironically, a registration violation similar to the violation resulting

in the AWC, it is clear that FINRA took it into consideration in commencing the enforcement

action leading to the AWC. The cautionary action recited the following violations:

           •   NASD Rule 1031 Registration Requirements by permitting a person to receive
               brokerage commissions paid by Triton without such person being registered.
           •   Securities Exchange Act Rule 17a-(f) by Triton not being a party to an electronic
               storage medium agreement, by having inadequate email storage and retention and
               by not retaining evidence that emails were reviewed over a period of two years.
           •   FINRA Rule 3270 and FINRA Bylaws by not properly disclosing outside
               business activities of certain officers and directors of Triton.
           •   FINRA Rule 3320(c) by not conducting anti-money laundering reviews.
           •   NASD Rules 2210(b) and 3010(b) by permitting a representative to maintain an
               unapproved and unreviewed LinkedIn account.
           •   Securities Exchange Act Rule 10b-9 regarding prohibited representations in
               connection with certain offerings and Securities Exchange Act Rule 15c2-4 by
               regarding transmission or maintenance of payments received in connection with
               underwritings. The cautionary action stated that, with respect to three offerings,
               Triton did not establish an escrow account and disbursed fuds prior to meeting
               minimum requirements.
           •   Securities Exchange Act Rule 15c3-1 (net capital) and Securities Exchange Act
               Rule 17a-3(a)(11) (records) as a result of mishandling customer funds that held to
               be held on its books, it overstated its net capital by over $9 million.
           •   NASD Rule 3010(a) for improper supervision as Triton Pacific Capital Partners
               (TPCP) acted as an unregistered broker dealer due to Faggen seeking to rely on
               the issuer safe harbor. However, as Faggen was a FINRA representative, the
               issuer safe harbor was not available to TPCP.
           •   NASD Rule 2310, NASD Rule 3010(b)(1)and NASD Rule 3110(c) for failing to
               obtain new account information, conduct suitability analyses or customer
               identification review on 12 investors in offerings of two funds.
           •   NASD Rule 3010(b) by not implementing firm WSPs in reviewing Form D filings
               for four funds/offerings, resulting in such Form Ds being filed between 84 and
               238 days late.



                                                  31
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 32 of 47



       197.    In 2014, FINRA conducted an examination of Triton and found multiple

egregious violations of Applicable Securities Laws. On information and belief, Defendant states

that the number and types of violations identified in the 2014 examination, several of which were

recidivist in nature from the prior FINRA exam, likely caused FINRA to commence the

enforcement action that led to the AWC. For example:

           •   A violation of FINRA Bylaws by failing to register the branch office of FinOp,
               Michael Carroll (CRD No. 139919), located at 13807 Village Mill Drive, Suite
               312 Midlothian, VA. Carroll received and forwarded ten (10) checks from
               investors at this unregistered location during the three (3) month period, June 1,
               2014 through August 31, 2014. Pursuant to the FINRA By-Laws and NASD Rule
               3010(g)(2)(A), locations which receive customer funds must be registered as a
               branch office of the firm.
           •   Violations of FINRA Rule 2111 – Suitability and NASD Rule 3010(b) by failing
               to obtain the risk tolerance, investment experience, liquidity needs, time horizon
               and other investments for four (4) out of four (4) retail customers that purchased
               shares in the firm’s affiliated offering, Triton Pacific Investment Corporation, as
               required by FINRA Rule 2111, and the firm’s Written Supervisory Review
               Procedures (Section 8.0– Suitability for Customer Transactions). FINRA’s letter
               indicated that this was a repeat violation from the 2012 examination of Triton.
           •   Violations of Rule 3270.01 – Obligations of Member Receiving Notice and
               NASD Rule 3010(b) by failing to conduct a review of registered representative
               (RR), Cari S. Spicer’s (CRD no.2387382), disclosed outside business activity
               with Member Firm, Cavu Securities (CRD no. 6906), as required by FINRA Rule
               3270.01, and the firm’s Written Supervisory Procedures (Section 2.01 – Outside
               Business Activities).
           •   Failing to comply with Securities Exchange Act Rule 15c3-3 by failing to
               promptly forward two (2) out of sixty-nine (69) checks received from investors
               during the period, November 25, 2013 through August 12, 2014. Pursuant to
               Triton’s current FINRA Membership Agreement, and pursuant to the 15c3-
               3(k)(2)(i) exemption, Triton was not permitted to hold customer funds or safe-
               keep customer securities.
           •   Violations of NASD Rule 2210(b) – Approval and Recordkeeping and NASD
               Rule 3010(b) by failing to implement its written policy pertaining to social media.
               FINRA’s letter stated that this was a repeat violation from the 2012 examination.
           •   Failing to comply with Securities Exchange Act Rule 10b-9 by distributing funds
               from an escrow account established for Triton Pacific Investment Corporation
               (TPIC), an affiliated offering, prior to meeting the $2,500,000 minimum
               contingency, as required by the offering’s prospectus dated November 1, 2013.




                                               32
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 33 of 47



       198.    As previously noted, Faggen is directly or indirectly the sole owner of a group of

companies under the “Triton Pacific Group,” including TPA, formerly the investment adviser to

TPFI. The SEC examined TPA and its client TPFI in Q1 2017 and uncovered a number of

material violations of the Investment Advisers Act of 1940, as amended and the 1940 Act, and

the rules promulgated under each of such acts.

       199.    Such noted violations included multiple breaches by TPA of its fiduciary duty,

engaging in fraud against clients, failing to disclose material conflicts of interest, misleading

investors, deficient board material, failing to approve advisory contracts in a manner required by

Section 15 of the 1940 Act, holding improper board meetings for items that required in-person

meetings, making untrue statements of material facts to investors and the SEC, engaging in

unauthorized affiliate transactions and failing to adopt policies and procedures in three critical

areas, among other things.

       200.    Buehler has a very troubled regulatory history. On June 13, 2000, he was fired by

his employer after his customer complained that Buehler enticed the customer to buy shares of a

stock that Buehler himself owned. Buehler’s then-employer, Merrill Lynch, settled the matter for

$13,726 and then fired him for, among other things, selling a stock that was not covered by

Merrill Lynch research. This led to Merrill Lynch taking the unusual step of reporting on his

Form U5 that he had been fired.

       201.    In December 2013, MCS agreed to provide certain compliance consulting

services to Triton. MCS and Triton entered into the Contract, a formal, written agreement that

specified the respective responsibilities of the parties and that set forth the representations and

warranties that the parties made to each other. The Agreement clearly stated a number of critical

points. First, and most important, the role of MCS was limited in scope and Triton, not MCS,




                                                 33
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 34 of 47



ultimately was responsible for the proper design and performance of Triton’s own internal

controls and compliance program, and MCS was not the guarantor of the successful performance

of Triton’s own internal controls and compliance program. Further, after Triton designated the

CCOs, they had no authority, implied or otherwise, to one-hundred percent ensure Triton’s

regulatory compliance. In Section 1, MCS agreed to “provide compliance support and business

consulting services,” but Triton would “make all decisions with respect to the engagement

hereunder.” Section 2(a) stated that MCS “[s]hall report to, [and] work under the direction of”

Triton. In Section 2(c), Triton agreed that it “[s]hall perform the tasks, furnish acceptable

personnel, provide the resources and undertake the responsibilities set forth in this Contract.”

Section 2.e. of the Contract discloses that Triton:

               “[s]hall be responsible for establishing and maintaining an adequate and effective
               internal control system, compliance program…and compliance functions.”
               [Emphasis added]


       202.    Elsewhere, the Contract underscores these responsibilities of Triton. Section 3

contains the parties’ “Representations and Warranties” and in Section 3(c) Triton

“acknowledge[d] to MCS that:

               “…it is Client’s responsibility to design, establish and maintain a system of internal
               accounting controls and compliance program in compliance with applicable Rules,
               and (ii) acknowledges to Mission Critical that it is Client’s responsibility to comply
               with required applicable Rules.” [Emphasis added]

       203.    To put still more emphasis on the point that Triton alone was responsible for its

own internal control systems and compliance with applicable rules, Triton “recognize[d]” in

Section 2(e) that Triton “shall be fully and solely responsible for applying independent business

judgment with respect to the services and work product provided by Mission Critical, to make

implementation decisions, if any, and to determine further courses of action with respect to any




                                                 34
          Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 35 of 47



matters addressed in any advice, recommendations, services, . . . or other work product . . .

provided by Mission Critical” to Triton.

        204.   Section 5 is titled “Responsibility of Information” and it makes clear that MCS is

entitled to rely on all information Triton provides to MCS, that Triton is responsible for the

accuracy for all such information, and that Triton releases MCS from certain liability that may

arise from the information Triton provides to MCS. Section 5(c) first describes Triton’s duty to

provide accurate information: “Mission Critical shall be entitled to rely on the accuracy of all

information provided by, and decisions and approvals of, Client in connection with Mission

Critical’s work hereunder.” Then Triton gives its release: “Client hereby releases Mission

Critical . . . from any liability and costs relating to the services hereunder to the extent such

liability and costs are solely attributable to any information provided by Client, its officers,

directors, members and/or all personnel that is not complete, accurate or current in all material

respects.”

        205.   Triton, Faggen, Buehler, Carroll, and Poole repeatedly provided MCS and the

CCOs with false information concerning Buehler’s status and activities at Triton. Rather than

cause Buehler to take the Series 24 examination and obtain the necessary license, Triton, Faggen,

Buehler, Carroll, and Poole participated in preparing and issuing a series of filings and other

written statements in which they concealed the fact that Buehler was carrying out principal

activities at Triton. In these documents, they stated that only Faggen was exercising principal

activities.

        206.   FINRA recited three kinds of conduct that Buehler undertook without obtaining

the Series 24 license. These were (i) identifying himself as President, (ii) hiring and firing




                                                  35
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 36 of 47



registered representatives and (iii) making determinations regarding sales bonuses to registered

representatives from brokerage commissions. Items (ii) and (iii) were concealed from the CCOs.

       207.    Notably, FINRA rules do not require every officer of a broker-dealer to register as

a principal; only those officers that are “actively engaged in management” must register. Thus,

assuming no active engagement in management, which is what Triton, Faggen, Buehler, Carroll,

and Poole represented to the CCOs to be the case, Buehler could have called himself President

without a Series 24 license. At all times, Triton’s Form BD stated Faggen was President through

2016 and then CEO, and Faggen’s U4 stated he was President.

       208.    Triton, Faggen, Buehler, Carroll, and Poole also failed to establish and maintain

an adequate and effective internal control system and compliance program. If they had

established and maintained such systems and controls, Buehler would not have been able to

evade his obligation to obtain the Series 24 license.. Based on instructions from Barton, a Series

24 window was opened for Buehler on what MCS understands and believes was the day Buehler

started employment, July 20, 2015. That window remained open until November 2015. When

that initial window expired, Barton opened a new Series 24 window for Buehler, and that

window remained open until April 2016. Even though it was Triton’s responsibility to make sure

that Triton was in compliance with all applicable rules, no one at Triton caused Buehler to take

the Series 24 examination.

       209.    When DiFiore became CCO, she reminded Buehler to take the examination, and

she encouraged him to study for it.

       210.    In addition to the improper acts that led to his termination by Merrill Lynch,

Buehler effectively refused to take the Series 24 while at Triton despite being informed that he

needed to.




                                                36
           Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 37 of 47



       211.    When informed that his title would need to be changed after the FINRA examiner

identified the serious registration issue, his response:

               “Doesn’t matter – call me “National Wholesaler”—its will change back to President
               in 90 days J.”

       212.    This evidences the callous disregard for securities laws and applicable regulations

that Triton, Faggen, Buehler, Carroll, and Poole displayed.

                                           COUNT I
            Breach of Contract—Breach of Representations and Warranties by Triton and
                               Faggen, Buehler, Carroll and Poole

       213.    Section 3.c. of the Contract states that it is Triton’s responsibility to design,

implement and maintain an effective compliance program and to comply with applicable laws,

rules and regulations. By entering into the AWC, Triton acknowledged and agreed that it had

violated the registration rules. This constitutes a prima facie breach of the Contract by Triton as

it now seeks to recover damages from MCS despite its own material breach.

       214.    The Complaint multiple times indicated that Triton tried to abdicate its

compliance responsibilities to MCS (without MCS’ knowledge) in breach of said Section 3.c.

       215.    Section 5.c. of the Contract provides that MCS will be entitled to rely on the

accuracy of information provided by Triton. Triton, through Faggen, Buehler, Carroll and Poole,

told the CCOs that Buehler would have, or had, no authority to act as principal. This was untrue.

Further, when DiFiore prepared an AML report in February 2016 (before she became CCO) that

listed Faggen as President, Carroll and Poole informed DiFiore that the information therein,

including specifically Faggen’s title and role, was accurate. By its Complaint, Triton seeks to

blame MCS for erroneous information it provided regarding the unauthorized activities of

Buehler.




                                                  37
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 38 of 47



        216.    Triton’s breach of the Contract and the resulting threats of legal action against

MCS and this action have caused MCS to incur damages and related legal expenses in an amount

to be proven at trial.

                                              COUNT II
                         Indemnification of MCS by other Parties to the Contract

        217.    Section 5.d. of the Contract provides a broad indemnity as against any judicial

proceeding brought against MCS involving the Contract Parties.

        218.    Triton has brought a Proceeding (as defined in the Contract) against MCS.

        219.    Other than Triton, no Contract Party has joined the Proceeding.

        220.    Section 5.d of the Contract includes:

                “Client understands and agrees that because of the relationship established
                between the Parties pursuant this Agreement, Mission Critical … may be
                requested by a ... judicial agency, or by other third parties, (collectively, the
                "Agencies”), whether by summons, … or judicial proceeding, provide written or
                oral information and documentation to … Agencies relative to [a] … judicial or
                private legal proceeding (collectively, the "Proceedings") involving the Client.

                In such event, the Client hereby agrees to compensate Mission Critical, at the
                rates set forth in this Agreement, for time spent by Mission Critical, its principals,
                officers, employees, consultants, independent contractors and agents in relation to
                such Proceedings. Client also agrees to reimburse Mission Critical for all costs
                and expenses incurred by Mission Critical, including, but not limited to,
                reasonably attorney’s fees, as well as costs and expenses incurred by Mission
                Critical in investigating or preparing for such Proceeding, in giving testimony or
                in furnishing information and documents. Client's obligations pursuant to this
                paragraph shall be applicable regardless of the cause or nature of the Proceeding.
                This paragraph shall remain enforceable and valid at all times and shall survive
                termination of this Agreement.”


        221.     MCS is entitled to have TPFI and TPA indemnify MCS in accordance with

Section 5.d. of the Contract in an amount to be determined at trial, but not less than $1,000,000,

including MCS’ costs and expenses of defending itself, including attorneys’ fees and, although

MCS disputes it owes any damages to Triton, any resulting damages.



                                                  38
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 39 of 47



                                       COUNT III
                Common Law Fraud by Triton, Faggen, Carroll, Buehler and Poole

       222.    Triton, through Faggen, Buehler, Carroll, and Poole, represented to MCS and the

CCOs that Buehler was not carrying out principal activities at Triton.

       223.    MCS and the CCOs relied on the accuracy of that representation. Under the

Contract, MCS and the CCOs were entitled to rely on the accuracy of that representation. In

addition, in light of the communications between the CCOs and the representatives of Triton, it

was reasonable for MCS and the CCOs to rely on that representation.

       224.    By relying on the fraudulent misrepresentations of Triton, Faggen, Buehler,

Carroll, and Poole, MCS has been harmed by the initiation of this action, which will cause it to

incur significant damages and related expense sf in an amount to be proven at trial, but not less

than $1,000,000.

                                             COUNT IV
                                        Defamation—Damages

       225.    Section 5.k. of the Contract contains a mutual non-disparagement clause.

       226.    Triton submitted a corrective action statement in connection with the AWC that

included a defamatory and/or disparaging statement regarding MCS and DiFiore as follows:

               “As a corrective measure, TPS terminated its relationship with its former
               compliance officer and has hired a new compliance officer that it believes will be
               more informed with respect to the various rules and regulations governing the
               conduct of the firm’s business, to avoid issues such as those raised in the AWC.”

       227.    The foregoing statement is false, disparaging and defamatory because there can be

no dispute that each of the CCOs brought Buehler’s Series 24 registration issue to the attention

of Triton, and that there were false regulatory filings and other documents submitted or prepared

by Triton that the CCOs and MCS relied on.




                                                39
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 40 of 47



        228.    DiFiore was fully informed and aware of the various rules and regulations

governing the conduct of Triton’s business, and she was a competent and experienced

compliance professional with the appropriate credentials and FINRA registrations.

        229.    The CCOs, by not permitting Triton to file incorrect Form BDs, in fact prevented

Triton multiple times from violating Section 15 of the Securities and Exchange Act of 1934, as

amended, and the rules promulgated thereunder.

        230.    Triton voluntarily entered into the AWC, which it was not required to do. By

entering into the AWC, it agreed that it, and only it, was responsible for the improper activities

of Buehler described therein as follows:

                “With the firm's knowledge, the general securities representative functioned as a
                principal by, among other things. identifying himself as the firm's President, being
                involved in decisions regarding the employment status of other registered
                representatives at the firm and being involved in the distribution of sales bonuses
                to two registered representatives.”

        231.    According to the AWC, as soon as Buehler was hired by Triton, he immediately

began acting as a principal without a Series 24 license, even after Triton itself had opened a

Series 24 examination window for him, which was done because Barton had informed Triton

that he would need to pass such examination before acting in a principal activity.

        232.    By submitting the corrective action statement, Triton disparaged and defamed

MCS, Barton and DiFiore in violation of Section 5.k. of the Contract.

        233.    By bringing this suit, Triton has further harmed MCS’ reputation, without factual

basis or justification.

        234.    An internet search for MCS and Triton generates multiple links to the Complaint

and any internet user can readily download a copy of the Complaint and view the various




                                                 40
           Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 41 of 47



baseless, false, disparaging and defamatory allegations that Triton has made regarding MCS

therein.

       235.    Triton needlessly disclosed the names of Barton and DiFiore in the Complaint

rather than simply referring to them as Triton’s CCOs.

       236.    Triton seeks to use the CCOs and MCS as scapegoats for its own compliance

failings and negligence, and to harm their public reputations as part of that effort.

       237.    Triton has threatened MCS with the hiring of a public relations firm and issuing a

press release seeking to blame MCS for Triton’s own negligence.

       238.    MCS’ hard-earned reputation as an excellent provider of compliance services has

been seriously damaged as a result of the false statements in Triton’s corrective action statement

and the false allegations in the Complaint.

       239.    Triton’s breach of the non-disparagement clause and the bringing of this baseless

suit have caused MCS to incur damages in an amount to be determined at trial, but not less than

five million dollars ($5,000,000).

                                              COUNT V
                                      Defamation—Equitable Relief

       240.    Section 5.k. of the Contract contains a mutual non-disparagement clause.

       241.    Triton has threatened MCS with the hiring of a public relations firm and issuing a

press release seeking to blame MCS for Triton’s own negligence.

       242.    Triton has indicated to MCS that it has not brought this suit because it believes

that its actual damages are anywhere near the amounts sought in the Complaint. Rather, it has

indicated that it brought this suit to “punish” MCS and also in an attempt to deflect blame from

its own negligence and the negligence of its management team as to the repeated and systematic

failures that led to the AWC.



                                                 41
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 42 of 47



        243.    MCS has disparaged MCS by the making of the corrective action statement and

by filing this baseless suit.

        244.    MCS respectfully requests that the court enjoin Triton from further unlawful

disparagement of MCS.

                                          COUNT VI
        Unjust Enrichment as to Triton, TPA, TPFI, TPG, TPCC, Faggen, Buehler, Carroll
                                           and Poole


        245.    Buehler acted improperly in hiring registered representatives of Triton.

        246.    Those registered representatives were hired to increase the revenues of Triton and

the assets under management of TPFI, thereby allowing TPFI to make additional investments

and grow its portfolio, as well as benfiting from economies of scale, and TPA in increased assets

under management on which it could charge management fees. Triton Pacific Capital Partners

and Triton Pacific Group, Inc., as the parents of these entities, were thereby unjustly enriched by

the increased revenues of its subsidiaries.

        247.    Triton, TPA and TPFI have been unjustly enriched as a result of Buehler’s acting

as an unregistered principal.

        248.    Triton, TPA and TPFI’s unjust enrichment accrued at MCS’ expense.

                                              COUNT VII
                                Frivolous and Meritless Cause(s) of Action

        249.    Triton’s Complaint boils down to a simple claim -- that the CCOs and therefore

MCS failed to inform Triton that Buehler would need to take and pass the Series 24 exam before

he could act in a principal capacity.

        250.    As set forth above and as the evidence will show, the facts are the opposite.




                                                 42
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 43 of 47



       251.    Triton sought to amend its Form BD in September 2015, including to list Buehler

as President, and Barton prevented this from occurring.

       252.    Triton and Buehler ordered a Series 24 training manual on October 21, 2015.

       253.    After Buehler’s initial 120-day Series 24 examination window expired, Barton

opened a new Series 24 window.

       254.    Triton sought to amend its Form BD in August 2016, including to list Buehler as

President, the CCO prevented this from occurring.

       255.    No internal supervisory matrix or branch office checklist or other document listed

Buehler in any principal capacity.

       256.    Buehler, under the direction of Faggen, engaged in making registered

representative employment decisions and decisions on bonus payments to registered

representatives, the two principal activities cited in the AWC. These activities were concealed

from the CCOs.

       257.    The Complaint spells out how Triton apparently believed it could delegate its

compliance responsibilities to MCS, despite such delegation being (i) in direct violation of its

own compliance policies and procedures; (ii) in direct violation of Applicable Securities Laws;

and (iii) in breach of the Contract.

       258.    In early 2018, Triton, through its counsel, first approached MCS regarding this

matter. Triton provided MCS with a draft Complaint containing many of the allegations

contained in the filed Complaint.

       259.    In connection with discussions with Triton’s counsel in 2018, MCS pointed out

numerous false and incorrect statements in the draft Complaint.




                                                43
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 44 of 47



       260.      Nonetheless, the filed Complaint includes multiple false allegations, including the

following:

             •   Paragraph 21: “The parties also specifically agreed that MCS would provide
                 Triton with a CCO.”
             •   Paragraph 32: “MCS provided Triton with two CCOs during the term of its engagement.”
             •   Paragraph 46: “Neither MCS nor Barton sufficiently checked Buehler’s registrations,
                 and they did not inform him that he would be required to obtain a Series 24 license before
                 he could serve as Triton’s President.”
             •   Paragraph 48: “Buehler had been designated as Triton’s President for approximately
                 eighteen months before MCS or the CCOs it provided to Triton advised Triton that Mr.
                 Buehler had not met registration requirements.”

       261.      Given the foregoing, it becomes clear that Triton has filed a frivolous Complaint,

and that MCS is entitled to its costs incurred in this proceeding, including its attorneys’ fees.

                                                COUNT VIII
                                            Declaratory Judgment

       262.      Triton, TPA and TPFI are parties to the Contract.

       263.      MCS provided compliance support services to Triton, TPA and TPFI.

       264.      For compliance services provided to it, Triton paid approximately $90,000.

       265.      For compliance services provided to them, TPA and TPFI collectively paid

approximately $189,000.

       266.      Triton’s damage claim of $280,000 represents all fees paid by Triton, TPA and

TPFI combined to MCS between December 20, 2013 and May 31, 2017.

       267.      The Complaint makes no allegations with respect to MCS’ provision of

compliance support services to TPA and TPFI.

       268.      TPA and TPFI have not joined Triton’s action.

       269.      MCS re-alleges and incorporates by reference the allegations contained in the

preceding paragraphs.




                                                    44
            Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 45 of 47



        270.    Pursuant to Rule 57, Fed. R. Civ. P., MCS respectfully requests that the Court

issues a declaratory judgment that fees paid to MCS for compliance support services provided to

TPA and TPFI were proper and just and not in dispute.

        271.    There is a bona fide justiciable and substantial controversy, as reflected by the

allegations contained in (i) the Complaint and (ii) this Answer with Counterclaims.

        272.    The pleadings in this action make plain that the justiciable and substantial

controversy exists between parties with adverse legal interests as to either present or prospective

obligations.

        273.    An order of declaratory judgment in favor of MCS would serve a useful purpose

in clarifying or settling the defined legal issues present in this action.

                                           COUNT IX
                Breach of Contract—Interest Owed to MCS by Entity Counter MCSs

        274.    Section 4.d. of the Contract provides that Triton and its affiliated entities, TPFI

and TPA, will be responsible to pay interest on any amounts invoiced and not paid within 30

days at a rate of the lesser of 1.5% per month or the maximum amount allowed by law.

        275.    Between June 23, 2017 and November 11, 2017, Triton, TPA and TPFI withheld

$19,250 due and owed to MCS for services rendered to all such parties prior to May 23, 2017.

        276.    MCS now demands such interest in an amount to be adduced at trial.



                                          PRAYER FOR RELIEF

WHEREFORE, MCS pray as follows:

       1.        That Triton take nothing by reason of its Complaint and that judgment be

rendered in favor of MCS;




                                                   45
         Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 46 of 47



       2.      That MCS be awarded its legal fees and all other expenses and costs incurred in

defense of this action;

       3.      That MCS is granted all relief available to it by virtue of its counterclaims; and

       4.      For such other relief as the Court deems proper.



DATED:         New York, New York
               August 12, 2019


                                              THE GALBRAITH LAW FIRM

                                              /s/ Kevin D. Galbraith
                                              Kevin D. Galbraith, Esq.
                                              236 West 30th Street, 5th Floor
                                              New York, New York 10001
                                              (212) 203-1249
                                              kevin@kevingalbraithlaw.com

                                              Counsel for Defendant
                                              Counterclaim Plaintiff




                                                46
       Case 1:19-cv-05789-PAE Document 8 Filed 08/13/19 Page 47 of 47




                           CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on August 12, 2019, I electronically filed the foregoing
documents with the Clerk of the Court by using the CM/ECF system.




                                THE GALBRAITH LAW FIRM

                                By:   Erick T. Haman
                                      Erick T. Haman, Esq.

                                      236 West 30th Street, 5th Floor
                                      New York, NY 10001
                                      Phone: (212) 203-8134
                                      Fax: (646) 390-5935
                                      Email: erick@galbraithlawfirm.com




                                        47
